UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-0 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2012 – July 31, 2012 Item 1: Reports to Shareholders Semiannual Report | July 31, 2012 Vanguard U.S. Government Bond Funds Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund > For the six months ended July 31, 2012, returns for the Vanguard U.S. Government Bond Funds ranged from 0.27% for Investor Shares of the Short-Term Treasury Fund to 7.97%for Admiral Shares of the Long-Term Treasury Fund. > Bond yields and mortgage rates continued to decline as Federal Reserve policy pushed rates lower and Europe’s fiscal stresses weighed on the markets. > The funds’ half-year results were mixed compared with those of their benchmark indexes and peer groups. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 9 Short-Term Treasury Fund. 14 Short-Term Federal Fund. 27 Intermediate-Term Treasury Fund. 41 GNMA Fund. 54 Long-Term Treasury Fund. 68 About Your Fund’s Expenses. 81 Trustees Approve Advisory Arrangements. 84 Glossary. 86 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended July 31, 2012 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.28% 0.26% 0.01% 0.27% Admiral™ Shares 0.38 0.31 0.01 0.32 Barclays U.S. 1–5 Year Treasury Bond Index 0.48 Short-Term U.S. Treasury Funds Average 0.17 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard Short-Term Federal Fund Investor Shares 0.30% 0.30% 0.39% 0.69% Admiral Shares 0.40 0.35 0.39 0.74 Barclays U.S. 1–5 Year Government Bond Index 0.50 Short-Intermediate U.S. Government Funds Average 0.93 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper Inc. Vanguard Intermediate-Term Treasury Fund Investor Shares 0.63% 0.69% 1.24% 1.93% Admiral Shares 0.73 0.74 1.24 1.98 Barclays U.S. 5–10 Year Treasury Bond Index 2.89 General U.S. Treasury Funds Average 3.60 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard GNMA Fund Investor Shares 2.63% 1.45% 0.34% 1.79% Admiral Shares 2.73 1.50 0.34 1.84 Barclays U.S. GNMA Bond Index 2.29 GNMA Funds Average 1.97 GNMA Funds Average: Derived from data provided by Lipper Inc. Vanguard Long-Term Treasury Fund Investor Shares 2.08% 1.45% 6.46% 7.91% Admiral Shares 2.18 1.51 6.46 7.97 Barclays U.S. Long Treasury Bond Index 7.64 General U.S. Treasury Funds Average 3.60 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, Over the past six months, the financial markets faced a tag team of powerful forces that helped push bond yields down and their prices up. One was the Federal Reserve’s program of buying longer-term bonds to help stimulate the economy. The other was periodic waves of apprehension over Europe’s fiscal stresses and the slow pace of the U.S. economic recovery. During these anxious moments, many investors turned to assets traditionally considered safe havens, especially U.S. Treasury securities. That helped push the yield of the benchmark 10-year Treasury note to a record low below 1.5% in July. Greater demand for bonds raises their prices as it lowers their yields. Longer-term bonds are more sensitive to this dynamic than shorter-term bonds (a reason for caution, as we explain on page 6). This helps explain the performance of Vanguard Long-Term Treasury Fund, which returned about 8% during the fiscal half-year, mostly from capital appreciation. In contrast, the Short-Term Treasury Fund returned about 0.3%, the Short-Term Federal Fund (which concentrates on U.S. government and agency bonds) about 0.7%, and the Intermediate-Term Treasury Fund about 1.9%. 2 The Treasury-focused funds and the Short-Term Federal Fund can invest a portion of their portfolios in assets such as mortgage-backed securities (MBS), and these investments aided overall returns during the period for reasons I’ll discuss later. The GNMA Fund’s mandate, of course, is to invest the preponderance of its assets in mortgage securities backed by the Government National Mortgage Association; this fund returned a little less than 2%. Yields fell during the half-year for all but the Short-Term Treasury Fund, as you can see in the table on page 5. Bonds kept up a steady advance as Treasury yields kept dwindling Prices not only of Treasuries but of bonds in general moved higher during the six months ended July 31. The broad U.S. taxable bond market (about a third of which is Treasuries) posted a return of nearly 3%, and municipal bonds had about the same result. Investors now have enjoyed several years of strong bond returns, but they shouldn’t be surprised if future results are weaker. As yields tumble, the scope for further declines—and price increases—diminishes. Market Barometer Total Returns Periods Ended July 31, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.88% 7.25% 6.91% Barclays Municipal Bond Index (Broad tax-exempt market) 2.93 10.51 6.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.05 0.79 Stocks Russell 1000 Index (Large-caps) 5.54% 7.96% 1.26% Russell 2000 Index (Small-caps) -0.03 0.19 1.69 Dow Jones U.S. Total Stock Market Index 5.01 7.07 1.50 MSCI All Country World Index ex USA (International) -2.40 -12.16 -4.29 CPI Consumer Price Index 1.08% 1.41% 1.92% 3 The Federal Reserve Board’s program of lowering longer-term yields has a counterpart at the other end of the yield spectrum. As it has since December 2008, the Fed held its target for the shortest-term interest rates between 0% and 0.25%, keeping a tight lid on the returns from money market funds and savings accounts. U.S. stocks delivered solid gains; international equities slumped U.S. stocks handily outperformed their international counterparts, returning about 5% for the six months. Stocks of large companies fared best, as investors seemed to be seeking stability amid the uncertainty surrounding the finances of European governments and banks. International stocks were generally weak, with currency effects further hindering results for U.S.-based investors. Though European stocks posted a modest advance in local-currency terms, their return was negative once converted into U.S. dollars—a result of the dollar’s strengthening against the euro during the six months. Signs of slowing economic growth hurt returns for emerging markets and the developed markets of the Pacific region. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.20% 0.10% 0.48% Short-Term Federal Fund 0.20 0.10 0.97 Intermediate-Term Treasury Fund 0.20 0.10 0.35 GNMA Fund 0.21 0.11 0.97 Long-Term Treasury Fund 0.20 0.10 0.35 The fund expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2012, the funds’ annualized expense ratios were: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, Short-Intermediate U.S. Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 4 Although the situation in Europe is very fluid, Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Fund returns got a boost from mortgage-backed securities As I noted earlier, the funds have a degree of leeway in how they invest. This limited flexibility allows the advisors to take advantage of opportunities to boost returns without straying from their funds’ mandate. The three Treasury Funds had done that prior to the past six months by investing some assets in government mortgage-backed securities. Ordinarily, in a time of declining market yields, investors in these MBS could anticipate a wave of mortgage refinanc-ings. (Indeed, according to Freddie Mac, interest rates on 30-year fixed-rate mortgages slid to a record low of 3.49% near the end of July.) Our managers reasoned, however, that lenders’ tightening of loan standards was hindering large-scale mortgage prepayments. This makes MBS representing older, higher-interest mortgages attractive. As market Yields 30-Day SEC Yields on January 31, July 31, Bond Fund (Investor Shares) 2012 2012 Short-Term Treasury 0.20% 0.28% Short-Term Federal 0.42 0.30 Intermediate-Term Treasury 0.80 0.63 GNMA 2.85 2.63 Long-Term Treasury 2.28 2.08 5 Investment insight Longer bonds, higher risk As the yields of shorter-term bond funds have tumbled to historic lows, investors have sought higher yields in long-term bond funds. This strategy may make sense, but it’s not without risk. A key to managing this risk is to know what to expect. When market yields rise, the price of a long-term bond fund will drop more than the price of a short-term bond fund. When yields fall, on the other hand, a long-term bond fund will rise more sharply in price than a short- term fund. One way to gauge this “interest rate risk” is to look at a bond fund’s average duration—which you can find on the Fund Profile pages in this report. A duration of one year implies that for every 1 percentage point change in interest rates, a fund’s price will change by about 1%; a two-year duration would imply a 2% price change, and so on. At the end of July, Vanguard Short- Term Treasury Fund had a duration of 2.2 years. The Long-Term Treasury Fund had a duration of 15.5 years. If interest rates rise across the maturity spectrum, the higher-yield long-term fund will experience a sharper setback. prices began to reflect that awareness in recent months, those funds sold a substantial portion of their MBS positions at a profit and redeployed the proceeds into Treasuries and other government securities. The GNMA Fund also has been taking advantage of the atypical mortgage-refinancing situation by emphasizing MBS that the advisor expects to have lower levels of prepayments. The advisor has been overweighting MBS with coupon interest rates of 4% or 5%. With yields so low for so long, what’s a bond investor to do? Bond yields sure aren’t what they used to be. Those of some Treasuries hit all-time lows during the past six months, and municipal bond yields fell to levels not seen since the 1960s. This is unhappy news for investors who count on bond income for their spending needs. An alternative approach to the income question is based on “total return.” With this approach, you rely not only on income from your holdings but also on cash realized from selling some of them according to a careful plan. The goal is to maintain your preferred asset mix and, thus, a more diversified and stable risk profile. An income-only spending strategy, by contrast, can lead you to tilt your asset mix away from your target in favor of bonds and narrow segments of the stock market, such as stocks with high dividend yields. 6 For more information on this topic, you may want to download the Vanguard research paper Spending From a Portfolio: Implications of a Total-Return Approach Versus an Income Approach for Taxable Investors . It is available at vanguard.com/ research. Whether yields are high or low, rising or falling, we believe that holding bonds in a portfolio is always useful. They are there to help cushion volatility when—not if—more risky assets such as stocks happen to perform poorly. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 10, 2012 7 Y our Fund’s Performance at a Glance January 31, 2012, Through July 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.81 $10.79 $0.028 $0.021 Admiral Shares 10.81 10.79 0.033 0.021 Vanguard Short-Term Federal Fund Investor Shares $10.89 $10.89 $0.033 $0.042 Admiral Shares 10.89 10.89 0.038 0.042 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.78 $11.85 $0.079 $0.074 Admiral Shares 11.78 11.85 0.085 0.074 Vanguard GNMA Fund Investor Shares $11.09 $11.10 $0.158 $0.028 Admiral Shares 11.09 11.10 0.163 0.028 Vanguard Long-Term Treasury Fund Investor Shares $13.32 $14.00 $0.180 $0.159 Admiral Shares 13.32 14.00 0.187 0.159 8 Advisors’ Report For the Short-, Intermediate-, and Long-Term Treasury Funds and the Short-Term Federal Fund For the six months ended July 31, returns for the U.S. Government Bond Funds managed by Vanguard’s Fixed Income Group ranged from 0.27% for Investor Shares of the Short-Term Treasury Fund to 7.97% for Admiral Shares of the Long-Term Treasury Fund. The Short-Term Federal and the Long-Term Treasury Funds were a step ahead of their benchmark indexes, but the Short- and Intermediate-Term Treasury Funds lagged. The investment environment The cautious optimism of investors faded during the half-year as prospects for economic growth, both at home and abroad, weakened. Positive trends flagged in a number of important indicators, including employment, manufacturing output, and consumer confidence, while gross domestic product readings slipped. Events abroad weighed on market sentiment as well. Although the Eurozone’s commitment to a second bailout for Greece led to a short-lived spike in Treasury yields in March and a bump for stocks, new concerns soon arose over complications Yields of U.S. Treasury Bonds January 31, July 31, Maturity 2012 2012 2 years 0.22% 0.22% 3 years 0.29 0.29 5 years 0.71 0.60 10 years 1.80 1.49 30 years 2.94 2.58 Source: Vanguard. 9 in the bailout and spiraling borrowing costs for Spain and Italy. In addition, emerging market economies, including that of China, a main driver of global growth, showed signs of slowing down. Citing weak economic data as well as “significant downside risks” in global financial markets, the Federal Open Market Committee lowered its growth forecast for the U.S. economy in June and announced that it would extend the “Operation Twist” program until the end of 2012. This program, originally scheduled to end in June, involves the Fed selling shorter-term Treasuries while buying longer-term ones to drive down financing rates. During the semiannual period, the program contributed to a flattening of the yield curve: Yields of Treasuries with maturities of less than 3 years rose slightly, while yields of longer maturities declined. The yield on the 10-year Treasury note fell 31 basis points, from 1.80% to 1.49%, hitting successive all-time lows, and the 30-year Treasury yield dropped 36 basis points, from 2.94% to 2.58%. Adding to the downward pressure on yields was strong demand from overseas, with Japan’s holdings in U.S. Treasuries coming close to rivaling those of China. Management of the Treasury funds and the Short-Term Federal Fund All four funds have been holding significant positions in government mortgage-backed securities (MBS) since early 2011. (The Treasury funds are permitted limited diversification beyond their core mandate of investing in Treasuries.) Prices of MBS have remained relatively high and the sector has performed well, as homeowners’ ability to refinance their mortgages has been limited despite the lower interest rates available. Factors contributing to this situation include the adoption of stricter mortgage credit guidelines by lenders and a lack of the home equity needed by many home-owners to qualify for new mortgages. As modifications to HARP (the Home Affordable Refinance Program) last November have led to a pick-up in refinancings and further regulatory changes may be in the offing, we lightened our overweighting in MBS in the Treasury funds and in the Federal Fund to more modest levels. However, we continue to favor MBS and believe the higher yield offered by these investments outweighs the risks in the current environment. 10 We also continued to employ the more typical strategies available to help returns—culling richly valued issues in favor of cheaper ones, for example, and targeting certain maturities over others based on where we expect their spreads to move relative to one another. One modest drag on the performance of the Short-Term and Intermediate-Term Treasury Funds was the addition of 1-year Treasury Inflation-Protected Securities. Subsequent to the end of the period these holdings were sold as the market rebounded. Within the Treasury market, we continue to implement a “bullet strategy,” concentrating our holdings in certain portions of the yield curve where we see value. Among short-term bonds, we favor the 3-year segment; for intermediate-term bonds, we prefer the 7-year segment. Among long-term bonds, we are favoring 15- and 25-year maturities at the expense of 30-year bonds, where so much new supply could lead to a steepening in yields. Kenneth E. Volpert, CFA, Principal and Head of Taxable Bond Group David R. Glocke, Principal Ronald M. Reardon, Principal Vanguard Fixed Income Group August 17, 2012 For the GNMA Fund For the six months ended July 31, Vanguard GNMA Fund returned 1.79% for Investor Shares and 1.84% for Admiral Shares. The fund’s return lagged that of its benchmark index but was close to the average return of peer-group funds. The investment environment Uncertainty about the outlook for the Eurozone, a rescue of Spanish banks, and a host of sovereign and corporate debt downgrades undermined investor sentiment, and signs of softening in the U.S. economy added to market tension. Mortgage-backed securities performed well during this period of significant global macroeconomic concerns and considerable activity (and uncertainty) on the regulatory front. Over the period, MBS valuations were driven by the evolving prospect of further large-scale MBS purchases by the Fed to help stimulate the economy. Ongoing Fed purchases and strong investor demand continue to support the sector. A number of regulatory changes affected the mortgage market during the period. In February, a new “fails charge” adopted by the Treasury Market Practice Group took effect, imposing a financial penalty for failure to deliver securities to settle trades. Since then, the market has seen improved liquidity in settling forward trades. In April, the Federal Housing 11 Finance Agency raised the guarantee fee on conventional mortgages, making it more difficult for borrowers to refinance or take out new loans. And in mid-June, a new schedule for GNMA mortgage insurance premiums went into effect, increasing premiums on newer loans but reducing them on loans made prior to May 2009. GNMA pass-through securities performed better than conventional MBS (i.e., securities sponsored by other U.S. agencies such as Fannie Mae). In part this was because the expanded Home Affordable Refinance Program has accelerated prepayment speeds for conventional MBS; GNMA mortgages are not eligible for refinancing under HARP. Moreover, demand for GNMAs remained strong, notably from overseas investors attracted by the explicit U.S. government guarantee of repayment of principal and interest. GNMAs have been attractive to bank buyers as well because, unlike conventional MBS, they have a 0% risk weighting under Basel III, a regulatory standard heading toward global adoption. Lastly, there is no concern about “conservatorship” as there was for Fannie Mae and Freddie Mac. Fund successes The GNMA Fund continued to generate a favorable return compared with alternative shorter-term investment vehicles while neither substantially increasing risk nor compromising liquidity. The fund’s underweighted allocation to 15-year GNMAs helped its performance relative to the benchmark. This was because, as 15-year mortgage borrowers tend to have pristine credit, they are more likely to be able to refinance in a low-rate environment, reducing the interest income generated for MBS investors. Fund shortfalls Security selection hindered the fund’s performance compared with that of its index and its peers. One-time changes in underwriting guidelines that reduced refinancing costs for certain mortgage-holders also hurt the fund’s performance. Fund positioning As we head further into 2012, we believe that more of the bond market’s returns will be driven by income as opposed to capital appreciation. Although GNMAs are currently priced close to their historical fair value, we believe their yield advantage over Treasuries still offers a compelling opportunity for investors. GNMA prepayment risk remains low as tighter mortgage underwriting standards and higher costs to refinance prevail. These conditions particularly affect lower-quality borrowers, who typically have lower credit scores and higher loan-to-value ratios. Economic uncertainties 12 and weakness in the job market will continue to keep prepays at bay. For all these reasons, we believe that the sector will remain attractive to investors seeking high-quality assets with excellent liquidity. We continue to favor securities with higher coupons for which prepayments are expected to remain slow. We continue to avoid securities backed by borrowers who are most likely to refinance, as this could result in accelerated prepayments that reduce the fund’s income. Michael F. Garrett, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, LLP August 17, 2012 13 Short-Term Treasury Fund Fund Profile As of July 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.28% 0.38% Financial Attributes Barclays Barclays 1–5 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 72 124 7,921 Yield to Maturity (before expenses) 0.3% 0.3% 1.7% Average Coupon 2.1% 1.8% 3.7% Average Duration 2.2 years 2.7 years 5.0 years Average Maturity 2.2 years 2.8 years 6.9 years Short-Term Reserves 0.5% — — Sector Diversification (% of portfolio) Government Mortgage-Backed 5.0% Treasury/Agency 95.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Treasury Bond Index Index R-Squared 0.97 0.76 Beta 0.79 0.45 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 11.1% 1 - 3 Years 62.6 3 - 5 Years 26.2 5 - 7 Years 0.1 Distribution by Credit Quality (% of portfolio) U.S. Government 100.0% Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2012, the annualized expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 14 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2002, Through July 31, 2012 Barclays 1–5 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2003 3.98% 3.43% 7.41% 7.17% 2004 2.56 0.18 2.74 2.55 2005 2.64 -1.79 0.85 0.95 2006 3.20 -1.34 1.86 1.46 2007 4.30 -0.48 3.82 3.83 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 2012 0.68 1.56 2.24 3.38 2013 0.26 0.01 0.27 0.48 Note: For 2013, performance data reflect the six months ended July 31, 2012. Average Annual Total Returns: Periods Ended June 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 1.36% 3.81% 2.55% 0.88% 3.43% Admiral Shares 2/13/2001 1.45 3.92 2.68 0.88 3.56 See Financial Highlights for dividend and capital gains information. 15 Short-Term Treasury Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.1%) U.S. Government Securities (94.1%) United States Treasury Inflation Indexed Bonds 0.625% 4/15/13 622,500 680,216 United States Treasury Note/Bond 0.500% 10/15/13 294,000 295,055 United States Treasury Note/Bond 2.750% 10/31/13 485,000 500,307 United States Treasury Note/Bond 0.500% 11/15/13 45,000 45,169 United States Treasury Note/Bond 4.250% 11/15/13 125,000 131,485 United States Treasury Note/Bond 2.000% 11/30/13 150,000 153,563 United States Treasury Note/Bond 1.000% 1/15/14 140,000 141,597 United States Treasury Note/Bond 1.750% 1/31/14 310,000 317,121 United States Treasury Note/Bond 1.250% 2/15/14 122,000 123,925 United States Treasury Note/Bond 1.250% 3/15/14 60,000 60,985 United States Treasury Note/Bond 1.875% 4/30/14 75,000 77,144 United States Treasury Note/Bond 1.000% 5/15/14 285,000 288,919 United States Treasury Note/Bond 4.750% 5/15/14 155,000 167,521 United States Treasury Note/Bond 2.250% 5/31/14 30,000 31,106 United States Treasury Note/Bond 2.625% 7/31/14 320,000 335,200 United States Treasury Note/Bond 4.250% 8/15/14 270,000 292,021 United States Treasury Note/Bond 2.375% 8/31/14 101,000 105,482 United States Treasury Note/Bond 2.375% 10/31/14 70,000 73,347 United States Treasury Note/Bond 4.250% 11/15/14 40,000 43,650 United States Treasury Note/Bond 2.125% 11/30/14 27,000 28,173 1 United States Treasury Note/Bond 2.250% 1/31/15 190,000 199,382 United States Treasury Note/Bond 4.000% 2/15/15 5,000 5,472 United States Treasury Note/Bond 2.375% 2/28/15 93,000 98,028 United States Treasury Note/Bond 2.500% 3/31/15 11,000 11,653 United States Treasury Note/Bond 2.500% 4/30/15 20,000 21,219 United States Treasury Note/Bond 4.125% 5/15/15 100,000 110,594 United States Treasury Note/Bond 2.125% 5/31/15 80,000 84,150 United States Treasury Note/Bond 1.750% 7/31/15 160,000 166,875 United States Treasury Note/Bond 4.250% 8/15/15 50,000 55,922 United States Treasury Note/Bond 1.250% 9/30/15 100,000 102,906 United States Treasury Note/Bond 1.250% 10/31/15 257,000 264,589 United States Treasury Note/Bond 1.375% 11/30/15 12,000 12,411 United States Treasury Note/Bond 2.000% 1/31/16 235,000 248,402 United States Treasury Note/Bond 2.125% 2/29/16 150,000 159,375 United States Treasury Note/Bond 2.625% 2/29/16 115,000 124,218 United States Treasury Note/Bond 2.625% 4/30/16 75,000 81,200 United States Treasury Note/Bond 3.250% 6/30/16 25,000 27,731 United States Treasury Note/Bond 1.500% 7/31/16 20,000 20,834 16 Short-Term Treasury Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) United States Treasury Note/Bond 1.000% 9/30/16 12,000 12,266 United States Treasury Note/Bond 1.000% 10/31/16 9,000 9,196 United States Treasury Note/Bond 0.875% 11/30/16 25,000 25,414 United States Treasury Note/Bond 0.875% 12/31/16 55,000 55,877 United States Treasury Note/Bond 0.875% 1/31/17 110,000 111,719 United States Treasury Note/Bond 3.250% 3/31/17 9,000 10,115 United States Treasury Note/Bond 0.875% 4/30/17 50,000 50,727 United States Treasury Note/Bond 0.625% 5/31/17 55,000 55,146 United States Treasury Note/Bond 2.750% 5/31/17 8,000 8,826 United States Treasury Note/Bond 2.500% 6/30/17 40,000 43,681 United States Treasury Note/Bond 2.375% 7/31/17 8,000 8,692 Conventional Mortgage-Backed Securities (5.0%) 2,3,4 Fannie Mae Pool 2.500% 8/1/27 3,500 3,641 2,3,4 Fannie Mae Pool 3.000% 8/1/27 6,750 7,115 2,3,4 Fannie Mae Pool 3.500% 5/1/20–8/1/42 14,944 15,890 2,3,4 Fannie Mae Pool 4.000% 6/1/40–8/1/42 18,760 20,151 2,3,4 Fannie Mae Pool 4.500% 2/1/39–8/1/42 17,371 18,792 Fannie Mae Pool 5.000% 7/1/35–8/1/42 42,825 46,974 2,3,4 Fannie Mae Pool 5.500% 8/1/42 19,250 21,115 2,3,4 Fannie Mae Pool 6.000% 4/1/38–8/1/42 12,774 14,087 Fannie Mae Pool 7.000% 11/1/15–3/1/16 401 429 2,3,4 Freddie Mac Gold Pool 2.500% 8/1/27 3,500 3,636 2,3,4 Freddie Mac Gold Pool 3.000% 8/1/27 7,750 8,140 2,3,4 Freddie Mac Gold Pool 3.500% 8/1/27–8/1/42 6,647 7,033 2,3,4 Freddie Mac Gold Pool 4.000% 8/1/13–8/1/42 13,524 14,399 Freddie Mac Gold Pool 4.500% 3/1/13–4/1/41 28,435 30,289 Freddie Mac Gold Pool 5.000% 5/1/18–8/1/40 7,403 8,004 Freddie Mac Gold Pool 5.500% 4/1/16–9/1/42 13,689 14,933 2,3,4 Freddie Mac Gold Pool 6.000% 8/1/39–8/1/42 8,214 9,023 Freddie Mac Gold Pool 7.000% 9/1/15–1/1/16 121 129 Ginnie Mae I Pool 3.500% 8/1/42 2,750 2,984 Ginnie Mae I Pool 4.000% 2/15/42–8/1/42 6,248 6,859 Ginnie Mae I Pool 4.500% 8/1/42 4,500 4,940 Ginnie Mae I Pool 5.000% 5/15/34–8/1/42 6,257 6,925 Ginnie Mae I Pool 5.500% 6/15/38–8/1/42 8,527 9,534 Ginnie Mae II Pool 3.500% 8/1/42 7,000 7,588 Ginnie Mae II Pool 4.000% 10/20/41–8/1/42 9,736 10,676 3 Ginnie Mae II Pool 4.500% 5/20/39–8/1/42 5,833 6,605 3 Ginnie Mae II Pool 5.000% 7/20/40–1/20/42 9,121 10,131 3 Ginnie Mae II Pool 5.500% 6/20/41–7/20/41 9,694 10,830 Total U.S. Government and Agency Obligations (Cost $6,352,857) 6,399,458 Temporary Cash Investments (2.0%) Repurchase Agreements (2.0%) RBC Capital Markets LLC (Dated 7/31/12, Repurchase Value $53,000,000, collateralized by U.S. Treasury Bill 0.000%, 12/6/12) 0.140% 8/1/12 53,000 53,000 TD Securities (USA) LLC (Dated 7/31/12, Repurchase Value $31,000,000, collateralized by U.S. Treasury Note/Bond 0.500%, 7/31/17) 0.160% 8/1/12 31,000 31,000 17 Short-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Goldman Sachs & Co. (Dated 7/31/12, Repurchase Value $11,202,000, collateralized by Federal Home Loan Mortgage Corp. 3.750%, 3/27/19) 0.170% 8/1/12 11,202 11,202 JP Morgan Securities LLC (Dated 7/31/12, Repurchase Value 36,000,000, collateralized by U.S. Treasury Note/Bond 1.375, 2/28/19) 0.170% 8/1/12 36,000 36,000 Total Temporary Cash Investments (Cost $131,202) Total Investments (101.1%) (Cost $6,484,059) Other Assets and Liabilities (-1.1%) Other Assets 166,638 Liabilities (237,833) Net Assets (100%) At July 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 6,385,419 Undistributed Net Investment Income — Accumulated Net Realized Gains 27,036 Unrealized Appreciation (Depreciation) Investment Securities 46,601 Futures Contracts 409 Net Assets Investor Shares—Net Assets Applicable to 151,214,197 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 447,189,909 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. 1 Securities with a value of $1,342,000 have been segregated as initial margin for open futures contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2012. See accompanying Notes, which are an integral part of the Financial Statements. 18 Short-Term Treasury Fund Statement of Operations Six Months Ended July 31, 2012 ($000) Investment Income Income Interest 22,988 Total Income 22,988 Expenses The Vanguard Group—Note B Investment Advisory Services 361 Management and Administrative—Investor Shares 1,275 Management and Administrative—Admiral Shares 1,281 Marketing and Distribution—Investor Shares 276 Marketing and Distribution—Admiral Shares 726 Custodian Fees 92 Shareholders’ Reports—Investor Shares 23 Shareholders’ Reports—Admiral Shares 5 Trustees’ Fees and Expenses 3 Total Expenses 4,042 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 32,093 Futures Contracts (4,443) Options on Futures Contracts (235) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (25,758) Futures Contracts 1,276 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 19 Short-Term Treasury Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2012 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 18,946 47,286 Realized Net Gain (Loss) 27,415 50,277 Change in Unrealized Appreciation (Depreciation) (24,482) 48,913 Net Increase (Decrease) in Net Assets Resulting from Operations 21,879 146,476 Distributions Net Investment Income Investor Shares (4,420) (11,764) Admiral Shares (14,526) (35,522) Realized Capital Gain 1 Investor Shares (3,336) (9,397) Admiral Shares (9,136) (25,032) Total Distributions (31,418) (81,715) Capital Share Transactions Investor Shares (130,406) (125,932) Admiral Shares 54,569 41,701 Net Increase (Decrease) from Capital Share Transactions (75,837) (84,231) Total Increase (Decrease) (85,376) (19,470) Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $12,472,000 and $34,429,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 20 Short-Term Treasury Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2012 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .028 .071 .116 .175 .251 .444 Net Realized and Unrealized Gain (Loss) on Investments .001 .167 .089 .092 .225 .540 Total from Investment Operations .029 .238 .205 .267 .476 .984 Distributions Dividends from Net Investment Income (.028) (.071) (.116) (.170) (.283) (.444) Distributions from Realized Capital Gains (.021) (.057) (.199) (.177) (.103) — Total Distributions (.049) (.128) (.315) (.347) (.386) (.444) Net Asset Value, End of Period Total Return 1 0.27% 2.24% 1.92% 2.50% 4.49% 9.84% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,632 $1,765 $1,874 $2,343 $2,812 $1,707 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.22% 0.22% 0.21% 0.22% Ratio of Net Investment Income to Average Net Assets 0.52% 0.66% 1.07% 1.62% 2.15% 4.26% Portfolio Turnover Rate 221% 2 302% 2 124% 130% 156% 120% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 88% and 120% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 21 Short-Term Treasury Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2012 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .033 .082 .129 .187 .262 .457 Net Realized and Unrealized Gain (Loss) on Investments .001 .167 .089 .092 .225 .540 Total from Investment Operations .034 .249 .218 .279 .487 .997 Distributions Dividends from Net Investment Income (.033) (.082) (.129) (.182) (.294) (.457) Distributions from Realized Capital Gains (.021) (.057) (.199) (.177) (.103) — Total Distributions (.054) (.139) (.328) (.359) (.397) (.457) Net Asset Value, End of Period Total Return 1 0.32% 2.34% 2.05% 2.60% 4.60% 9.98% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,827 $4,779 $4,690 $4,031 $3,945 $2,667 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.12% 0.11% 0.10% Ratio of Net Investment Income to Average Net Assets 0.62% 0.76% 1.19% 1.72% 2.25% 4.38% Portfolio Turnover Rate 221% 2 302% 2 124% 130% 156% 120% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 88% and 120% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 22 Short-Term Treasury Fund Notes to Financial Statements Vanguard Short-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 23 Short-Term Treasury Fund 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 5. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2009–2012), and for the period ended July 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. 24 Short-Term Treasury Fund B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At July 31, 2012, the fund had contributed capital of $943,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.38% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
